Citation Nr: 0830301	
Decision Date: 09/05/08    Archive Date: 09/10/08

DOCKET NO.  03-28 730	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran, his wife, and his daughter


ATTORNEY FOR THE BOARD

C. Fleming, Associate Counsel


INTRODUCTION

The veteran had active military service from December 1968 to 
March 1970.

This matter initially came before the Board of Veterans' 
Appeals (Board) from an October 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Albuquerque, New Mexico.  In that decision, the RO granted 
the veteran's petition to reopen a previously denied claim 
for service connection for post-traumatic stress disorder and 
denied the claim on its merits.  On the veteran's timely 
appeal, the Board also reopened the claim and remanded the 
underlying matter for further notification, evidentiary 
development, and adjudication.  The case was remanded in May 
2006.  After completing the required notification and 
evidentiary development, the Appeals Management Center (AMC) 
re-adjudicated the claim and denied the veteran's claim on 
the merits via the issuance of a supplemental statement of 
the case (SSOC) in June 2008.  

The veteran, his wife, and his daughter testified before the 
undersigned Veterans Law Judge at a hearing at the RO in 
September 2004.  A transcript of the hearing has been 
associated with the veteran's claims file.


FINDING OF FACT

The veteran has post-traumatic stress disorder that is likely 
attributable to his active military service.


CONCLUSION OF LAW

The veteran has post-traumatic stress disorder that is the 
result of disease or injury incurred in active military 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.303, 3.304(f) (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service 
connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  When there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination, the benefit of the doubt is afforded the 
claimant.  38 U.S.C.A. § 5107(b).

Service connection for post-traumatic stress disorder (PTSD) 
specifically requires that there be medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (2007); a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor actually occurred.  38 C.F.R. § 3.304(f) (2007), 
Cohen v. Brown, 10 Vet. App. 128, 138 (1997).  

The veteran contends that he has PTSD as the result of his 
military experiences, which he endured during active service 
while stationed in Vietnam.  The veteran pointed to multiple 
stressful events that he believes caused his PTSD.  Of 
particular note, he stated in a July 2004 stressor letter 
that the base to which he was assigned upon arrival in 
Vietnam came under rocket fire shortly after the veteran's 
arrival at the base.  He stated in the letter that he 
remembered hearing explosions, and "rockets were coming 
towards us."  He recounted hiding under the cushion from his 
bunk and hearing the rockets as they landed.  Similarly, at 
his September 2004 hearing before the undersigned Veterans 
Law Judge, the veteran stated that he experienced rocket 
attacks at "every camp that we went to."  The veteran also 
submitted documentation of his January 1970 award of the 
Bronze Star Medal, which was granted for "meritorious 
service in the Republic of Vietnam."  The award specifically 
recognized the veteran's "rapid assessment and solution of 
numerous problems inherent in a combat environment."  

The AMC, pursuant to the Board's May 2006 remand, sought 
confirmation of the veteran's claimed stressors from the 
Joint Services Records Research Center (JSRRC), which 
responded in July 2007 with confirmation that as of August 
17, 1969, the veteran was assigned to the 25th MP Company, 
part of the 25th Infantry Division, in Cu Chi, Vietnam.  The 
JSRRC further noted that records from Cu Chi indicate that 
the base was subject to "multiple rocket attacks" between 
August 11, 1969, and August 17, 1969.  As the veteran was 
stationed at Cu Chi as of August 17, 1969, the Board finds 
that the JSRRC report documenting rocket attacks on the base 
as of that date serves as confirmation that the veteran was 
present and experienced rocket attacks on his base, as 
described in his July 2004 stressor letter and at his 
September 2004 hearing before the undersigned Veterans Law 
Judge.

In so finding, the Board acknowledges that requiring 
corroboration of every detail of an alleged stressor, 
including the veteran's personal participation, defines 
"corroboration" far too narrowly.  Suozzi v. Brown, 10 Vet. 
App. 307, 311 (1997).  The records need only imply the 
veteran's participation (e.g., not controvert the veteran's 
assertion that he was present when the events the records 
establish that his unit experienced occurred).  See also 
Pentecost v. Principi, 16 Vet. App. 124, 128-29 (2002).  In 
Suozzi, the United States Court of Appeals for Veterans 
Claims (Court) held that a radio log showing that the 
veteran's company had come under attack was new and material 
evidence to warrant reopening a claim of service connection 
for PTSD, despite the fact that the radio log did not 
specifically identify the veteran's participation.  Suozzi, 
10 Vet. App. at 310.  The Court also stressed that the 
evidence favorably corroborated the veteran's alleged in-
service stressor.  Id. at 311.  Reaffirming its holding in 
Suozzi, the Court stated in Pentecost that, although unit 
records did not specifically identify a veteran as being 
present during rocket attacks, the fact that he was stationed 
with a unit that was present while such attacks occurred 
objectively corroborated his claim of having experienced 
rocket attacks.  Pentecost, 16 Vet. App. at 128.

In this case, the Board acknowledges that the veteran's 
stressor and his participation in combat have not been 
confirmed in every detail.  In particular, the Board notes 
that the veteran's stressor letter in July 2004 does not 
identify Cu Chi by name as the location at which he 
experienced rocket attacks.  However, such detailed 
confirmation is not necessary.  See Suozzi, 10 Vet. App. at 
311; Pentecost, 16 Vet. App. at 128-29.  Credible supporting 
evidence of a claimed stressor is all that is necessary, and 
the Board finds that the veteran's statements of experiencing 
rocket attacks soon after his arrival in Vietnam are credibly 
supported by the JSRRC's report of rocket attacks on the 
veteran's base at a time when the veteran was confirmed to 
have been stationed there.  For these reasons the Board 
concludes that the evidence is in favor of a conclusion that 
the veteran's alleged in-service stressor has been confirmed.

A review of the post-service medical evidence reveals that 
the veteran was diagnosed with PTSD at least as early as 
December 2001, as documented in the records from the Amarillo 
VA Health Care System (VAHCS) in Amarillo, Texas.  This 
diagnosis was confirmed by a December 2004 VA psychological 
evaluation, which indicated that the veteran's PTSD is 
related to his military experiences.  The Board thus finds 
there is competent medical evidence that the veteran has a 
current diagnosis of PTSD.

As noted above, in December 2004, the veteran underwent a 
psychological evaluation by a VA psychologist at the Amarillo 
VAHCS.  The veteran related his in-service stressors to the 
psychologist, who concluded that the veteran had been exposed 
to "significant combat situations."  The evaluating 
psychologist noted having reviewed the veteran's medical and 
claims history, including the RO's November 2002 denial of 
service connection and the veteran's award of the Bronze Star 
in 1970.  The psychologist found the veteran to have 
persistent re-experiences of the trauma in Vietnam, frequent 
intrusive thoughts, and nightmares that wake him in a cold 
sweat.  The veteran was also found to have increased arousal, 
easy irritation, an exaggerated startle response, and numbing 
of emotional responsiveness.  The psychologist concluded that 
the veteran clearly meets the criteria for PTSD and opined 
that "there is clear evidence showing a diagnosis of PTSD 
linked to in-service stressors."  This report of evaluation 
thus provides competent medical evidence linking the 
veteran's current diagnosis of PTSD to the in-service 
stressor confirmed above.

Based on the above information and evidence, the Board 
concludes that there is medical evidence of a diagnosis of 
PTSD, medical evidence of a link between current symptoms and 
an in-service stressor, and corroborating evidence that the 
in-service stressor occurred.  See 38 C.F.R. §§ 3.303, 
3.304(f).  Accordingly, the Board finds that service 
connection for PTSD is warranted.


ORDER

Entitlement to service connection for post-traumatic stress 
disorder is granted.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


